            Case 1:19-cv-01559-LGS Document 23 Filed 05/09/19 Page 1 of 2

                                              SIDLEY AUSTIN LLP                                       BEIJING                     HONG KONG                     SHANGHAI
                                              787 SEVENTH AVENUE                                      BOSTON                      HOUSTON                       SINGAPORE
                                              NEW YORK, NY 10019                                      BRUSSELS                    LONDON                        SYDNEY
                                              +1 212 839 5300                                         CENTURY CITY                LOS ANGELES                   TOKYO
                                              +1 212 839 5599 FAX                                     CHICAGO                     NEW YORK                      WASHINGTON, D.C.
                                                                                                      DALLAS                      PALO ALTO
                                                                                                      GENEVA                      SAN FRANCISCO


                                                                                                      FOUNDED 1866




                                                                               May 9, 2019


By ECF

Honorable Lorna G. Schofield
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:            Peter Nygård et al. v. Louis Bacon, 19 Civ. 1559 (LGS)
                       Consent Request to Adjourn Pre-trial Conference to June 6, 2019

Dear Judge Schofield:

       We represent Defendant Louis Bacon in this matter. We write to request that the Court
adjourn the initial pre-trial conference that was recently scheduled for May 16, 2019. We have
conferred with opposing counsel, who consent to this request and advise that they are available
June 4-7, 2019. We understand that the Court often schedules such conferences on Thursdays,
and the parties would welcome a June 6 date if that is convenient for the Court.

         For background, this conference was originally scheduled for April 18, and the Court then
continued it once so that Plaintiffs’ response to Defendant’s letter requesting leave to move to
dismiss would be on file before the conference, and continued it to its current date because the
Court had a scheduling conflict. Dkt. Nos. 8, 20, & 22. Defendant seeks this continuance because
the May 16 date conflicts with pre-existing travel plans for Defendant’s counsel. This is
Defendant’s first request for adjournment of the initial pre-trial conference, and Plaintiffs consent
to this request.

        We thank the Court for its attention to this matter.




       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
           Case 1:19-cv-01559-LGS Document 23 Filed 05/09/19 Page 2 of 2




Page 2

                                         Respectfully submitted,




                                         /s/ Christopher M. Egleson
                                         Nancy Chung
                                         Christopher M. Egleson
                                         Counsel for Louis Bacon

cc:      Counsel of Record (via ECF)
